Name: 2003/838/EC: Council Decision of 27 November 2003 on the signing, on behalf of the Community, and provisional application of the Agreement in the form of an Exchange of Letters extending for the period from 1 July 2003 to 30 June 2004 the validity of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Republic of CÃ ´te d'Ivoire on fishing off the coast of CÃ ´te d'Ivoire
 Type: Decision
 Subject Matter: international affairs;  fisheries;  European construction;  Africa
 Date Published: 2003-12-04

 Avis juridique important|32003D08382003/838/EC: Council Decision of 27 November 2003 on the signing, on behalf of the Community, and provisional application of the Agreement in the form of an Exchange of Letters extending for the period from 1 July 2003 to 30 June 2004 the validity of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Republic of CÃ ´te d'Ivoire on fishing off the coast of CÃ ´te d'Ivoire Official Journal L 319 , 04/12/2003 P. 0017 - 0018Council Decisionof 27 November 2003on the signing, on behalf of the Community, and provisional application of the Agreement in the form of an Exchange of Letters extending for the period from 1 July 2003 to 30 June 2004 the validity of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Republic of CÃ ´te d'Ivoire on fishing off the coast of CÃ ´te d'Ivoire(2003/838/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 in conjunction with the first subparagraph of Article 300(2) thereof,Having regard to the proposal from the Commission,Whereas:(1) Under the terms of the Agreement between the European Economic Community and the Republic of CÃ ´te d'Ivoire on fishing off the coast of CÃ ´te d'Ivoire(1), the contracting parties are, prior to the expiry of the period of validity of the Protocol to the Agreement, to enter into negotiations to determine by mutual agreement the contents of the Protocol for the period that follows and, where applicable, the amendments or additions to be made to the Annex thereto.(2) The two parties have decided that, pending negotiations on amendments to the Protocol, the period of validity of the current Protocol approved by Regulation (EC) No 722/2001(2), should be extended by one year by means of an agreement in the form of an exchange of letters initialled on 16 May 2003.(3) By virtue of the agreement in the form of an exchange of letters, Community fishermen are, from 1 July 2003 to 30 June 2004, entitled to fishing opportunities in waters under the sovereignty or jurisdiction of CÃ ´te d'Ivoire.(4) To avoid any interruption in the fishing activities of Community vessels it is essential that the extension should come into effect as soon as possible. It is therefore advisable to sign the agreement in the form of an exchange of letters and apply it provisionally pending the completion of the procedures required for concluding it.(5) The method of allocating the fishing opportunities among Member States on the basis of the Protocol that has expired should be confirmed,HAS DECIDED AS FOLLOWS:Article 1The signing of the Agreement, in the form of an Exchange of Letters extending for the period from 1 July 2003 to 30 June 2004 the validity of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Republic of CÃ ´te d'Ivoire on fishing off the coast of CÃ ´te d'Ivoire is hereby approved on behalf of the Community, pending a Council Decision to conclude the Agreement.The text of the Agreement in the form of an Exchange of Letters is attached to this Decision.Article 2The Agreement in the form of an Exchange of Letters shall apply provisionally from 1 July 2003.Article 3The fishing opportunities set out in the Protocol shall be allocated among the Member States as follows:(a) demersal fishing:>TABLE>(b) tuna fishing:(i) tuna seiners>TABLE>(ii) surface longliners>TABLE>(iii) pole-and-line tuna vessels>TABLE>If licence applications from these Member States do not cover all the fishing opportunities available under the Protocol, the Commission may consider licence applications from any other Member State.Article 4Member States whose vessels operate under the Agreement in the form of an Exchange of Letters shall, in accordance with the detailed rules laid down in Commission Regulation (EC) No 500/2001(3), notify the Commission of the quantities of each stock caught in the fishing area of CÃ ´te d'Ivoire.Article 5The President of the Council is hereby authorised to designate the persons empowered to sign the Agreement in the form of an exchange of letters on behalf of the Community pending its conclusion.Done at Brussels, 27 November 2003.For the CouncilThe PresidentR. Castelli(1) OJ L 379, 31.12.1990, p. 3.(2) OJ L 102, 12.4.2001, p. 1.(3) OJ L 73, 15.3.2001, p. 8.